DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Status
	Applicants’ amendments and response filed 12/21/20 are acknowledged.
Previously, Applicant’s elected without traverse Group II and the species set forth in the reply filed on 10/30/17. As noted previously, the elected species was not found in the context of the instant claims so the search was extended in accord with MPEP 803.02.
	Claims 1-9 and 17 have been cancelled. 
Claims 10-16 and 18-27 are being examined.

Priority
This application claims benefit of 62/152,010 04/23/2015.

Specification – objection withdrawn
	The objection to the specification set forth in the 9/21/20 office action is withdrawn based on the amendment to the specification.

Claim Rejections - 35 USC § 112 
	Claims 10-16 and 18-27 were rejected under 112 in the previous office action. Since the claims have been amended the rejection is updated to correspond to the instant claims.

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-16 and 18-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 14 have been amended to recite ‘and the cyclic peptides having no conformational preference’. There is insufficient antecedent basis for this limitation in the claim. Although the claims do previously mention cyclic peptides, the claims have been amended to recite specific peptides – those having no conformational preference. There is no previous mention of these particular cyclic peptides in the claim. The claim amendments make it unclear if peptides having no conformational preference are required or if only one of a peptide that failed to cyclize or a cyclic peptide having no conformational preference is required. The claims refer to peptides that failed to cyclize and cyclic peptides having no conformational preference but the claims go on to recite the same way to identify them (i.e. having the same binding affinities). The dependent claims do not clarify the scope of the claims.
Although unclear, for purposes of examination the identifying step has been interpreted as including situations in which the binding affinities of the linear peptide and cyclic peptide are identical.

Response to Arguments - 112

Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
	Although applicants argue that the claims have been amended, the amended claims are rejected for the reasons set forth above.

Claim Rejections - 35 USC § 103 
	Claims were previously rejected under 103 based on the references cited below. Since the claims have been amended the rejections are updated to correspond to the instant claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 10-16, 18-20, 23, 25 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (‘Cyclic peptidyl inhibitors of Grb2 and tensin SH2 domains identified from combinatorial libraries’ J. Comb. Chem. v10 2008 pages 247-255; ‘Zhang’; previously cited) in view of Marthandan et al. (first cited 6/11/18, ‘Marthandan’) in view of Baxter et al. (‘Library construction, selection and modification strategies to generate therapeutic peptide-based modulators of protein-protein interactions’ Future Medicinal Chemistry v6(18) 2014 pages 2073-2092; ‘Baxter’; previously cited).
Zhang teach methods for screening and identifying peptide ligands against macromolecular targets (abstract). Zhang teach the synthesis of a library (figure 1 page 249 and page 248 section ‘Design and synthesis of cyclic peptide libraries’). Zhang teach the use of TentaGel resin (page 248 2nd column first complete paragraph) to which both cyclic and linear peptides were displayed. As shown in figure 1 via step h the cyclic peptide was formed on the resin via an amide bond. As shown in figure 1, Zhang teach the use of the N-terminal protecting group Fmoc on the cyclic peptide (after step e), the C-terminal protecting group OAll (allyl ester) on the cyclic peptide (after step e), and an OtBu protecting group on the linear peptide (after step d for example) and corresponding deprotection (steps f and i). Zhang teach that the library contained 10 amino acids (page 248 first column last paragraph). Zhang teach that binding to the Grb2 protein was assessed where Grb2 is known to interact with activated growth factor receptors (page 248 first paragraph and Table 2). Zhang teach that a variety of cyclic peptides nd column lines 4-6 and figure 1).
Zhang does not teach the configuration as a microarray nor does Zhang teach preparation using maskless light-directed microarray synthesis.
Marthandan teach peptide microarrays (abstract) and recognize the advantage of using microarrays includes the large amount of biological information that can be collected from a single experiment (abstract and page 20 first paragraph of introduction). Marthandan teach that both cyclic and linear peptides were synthesized on arrays (pages 24-25). Marthandan suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B). Marthandan teach light directed microarray synthesis (title) and specifically teach the use of maskless synthesis which has advantages related to controlling digitally and freedom to customize and change the design (page 22 section E). 
	Baxter teach that microarray chips can be synthesized to display peptides (page 2081 2nd complete paragraph). Baxter teach that screening on microarrays benefits future library design since not only are high affinity binders identified but also those which are similar in sequence which can provide residue specific insights (page 2081 2nd complete paragraph). Baxter teach nd complete paragraph). Baxter teach that the library peptides are to interact with a target (page 2074 key terms) and recognizes that cyclization ensures that peptides avoid linear protease-susceptible conformations (page 2083 last paragraph).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang because Zhang teach that while generally the cyclic peptides were more effective than the corresponding linear peptides (abstract page 247) that at least the cyclic peptide 19 was about 2-fold less potent than the corresponding linear counterpart peptide 22 (page 251 first column and Table 2 on page 250). Thus one would have been motivated to use linear sequences as well as cyclic sequences using the known methods described by Marthandan and Baxter based on the advantages described by Marthandan and Baxter. In fact, Marthandan teach peptide microarrays (abstract) and suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
Further, Baxter teach the advantage of learning residue specific insights when similar structures are used (page 2081 2nd complete paragraph) thus one would have been motivated to use both the linear and cyclic peptides on the array surface as taught by Baxter. One would have had a reasonable expectation of success because Zhang (figure 1) and Marthandan teach the chemistry necessary for the methods.
In relation to the active step of reacting a functionalized peptide of formula II that cause Z to form as recited in claim 10, Zhang expressly shows such step (step h in figure 1). With respect to the language about a subarray that comprises a peptide that failed to cyclize, the instant specification defines ‘subarray’ as merely a part or section of a microarray (page 60 2nd complete paragraph) and does not exclude regions with both linear and cyclic peptides. Further, 
	In relation to formula I as recited in claim 10, figure 1 of Zhang shows the structure of resin-MRBBL-NHC(O)CH2CH2-cyclic peptide where the peptide is defined in Table 1. The structure is such that R1 is the side chain of Met, m is 1, L’ is –RBB-, R2 is the side chain of Leu, n is 1, L’’ is –CH2-CH2-, Q is carbonyl, r is 1, t is 0, u is 0, Z is a amide bond, q is 0, p is 5 (when n is 0) and R3 is the corresponding amino acid side chain. 
	 In relation to formula II and IIa, the variables are the same as descried above except Z’ is OH and Z’’ is NH2 (an amine) as shown in figure 1 of Zhang (see the structure after step f,g). Zhang shows (after step e) that a linear peptide is generated which has the same sequence as the first peptide.
In relation to the peptide microarray and subarrays and immobilization to a surface as recited in claim 10, Marthandan teach that both cyclic and linear peptides were synthesized on arrays (pages 24-25). Baxter teach that microarray chips can be synthesized to display peptides (page 2081 2nd complete paragraph). As shown in figure 1, Zhang shows that there is both a linear and cyclic peptide. With respect to a subarray, the instant specification (section 0548) defines a subarray as a part or section of a microarray. Thus the presence of the cyclic peptides 
	In relation to the capability of interacting with a target protein as recited in claim 10 and the incubating step of claim 10ii, Baxter teach that microarray chips can be synthesized to display peptides to allow identification of interactions (page 2081 2nd complete paragraph). With respect to incubating with a target protein, Zhang teach that binding to the Grb2 protein was assessed where Grb2 is known to interact with activated growth factor receptors (page 248 first paragraph and last paragraph and Table 2).
In relation to the measuring the binding as in claim 10iii, Table 2 of Zhang shows measurements comparing cyclic and linear peptides (the corresponding partners are 1 and 4; 2 and 5; 3 and 6; 10 and 14; 12 and 15; 13 and 16; 17 and 20; 18 and 21 and 19 and 22). Further, Marthandan teach microarrays (abstract) and suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
	In relation to the identifying step as in claim 10iv, as set forth in the 112 rejection above the identifying step is unclear. Table 2 of Zhang shows that with respect to binding tensin SH2, peptides 1 and 4 (which comprise the same sequence where peptide 1 is the cyclic form) show the same binding affinity. Table 2 of Zhang shows that with respect to binding Grb2 SH2, peptides 17 and 20 (which comprise the same sequence where peptide 17 is the cyclic form) show the same binding affinity. Further, Marthandan suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
	In relation to claim 11, figure 1 of Zhang shows the structure of resin-MRBBL-NHC(O)CH2CH2-cyclic peptide where the peptide is defined in Table 1. The structure is such that R1 is the side chain of Met, m is 1, L’ is –RBB-, R2 is the side chain of Leu, n is 1, L’’ is –
	In relation to claim 12, Z’ is OH and Z’’ is NH2 which react to form the peptide bond (figure 1 of Zhang step h).
	In relation to claim 13, figure 1 of Zhang shows the structure of resin-MRBBL-NHC(O)CH2CH2-cyclic peptide where the peptide is defined in Table 1. The structure is such that R1 is the side chain of Met, m is 1, L’ is –RBB-, R2 is the side chain of Leu, n is 1, L’’ is –CH2-CH2-, Q is carbonyl, r is 1, t is 0, u is 0, Z is a amide bond, q is 0, p is 5 (when n is 0) and R3 is the corresponding amino acid side chain. 
	In relation to the generating a first linear peptide subarray as recited in claim 14, Zhang shows (after step e) that a linear peptide is generated. Marthandan teach microarrays (abstract).
	In relation to the generating a second linear peptide subarray as recited in claim 14, Zhang shows (after step e) that a linear peptide is generated which has the same sequence as the first peptide but which has a different protecting group (OAll versus OtBu). Further, Zhang teach cyclic and linear peptides (the corresponding partners are 1 and 4; 2 and 5; 3 and 6; 10 and 14; 12 and 15; 13 and 16; 17 and 20; 18 and 21 and 19 and 22). Further, Marthandan teach microarrays (abstract) and suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
In relation to the treating to obtain at least one cyclized peptide as recited in claim 14, Zhang shows that after step h that a cyclized peptide is formed. With respect to the other peptide not substantially cyclizing (defined on page 70), Zhang shows that the other peptide retains the OtBu protecting group (figure 1 after step h). Further, the instant specification defines ‘subarray’ as merely a part or section of a microarray (page 60 2nd complete paragraph) and does not 
In relation to the peptide microarray and surface as recited in claim 14, Baxter teach that microarray chips can be synthesized to display peptides to allow identification of interactions (page 2081 2nd complete paragraph). As shown in figure 1, Zhang shows that there is both a linear and cyclic peptide. Marthandan teach microarrays (abstract).
In relation to the capability of interacting with a target protein as recited and the incubating step of claim 14, Baxter teach that microarray chips can be synthesized to display peptides to allow identification of interactions (page 2081 2nd complete paragraph). With respect to incubating with a target protein, Zhang teach that binding to the Grb2 protein was assessed where Grb2 is known to interact with activated growth factor receptors (page 248 first paragraph and last paragraph and Table 2).
In relation to the measuring the binding as in claim 14, Table 2 of Zhang shows measurements comparing cyclic and linear peptides (the corresponding partners are 1 and 4; 2 and 5; 3 and 6; 10 and 14; 12 and 15; 13 and 16; 17 and 20; 18 and 21 and 19 and 22). Further, 
	In relation to the identifying step as in claim 14, as set forth in the 112 rejection above the identifying step is unclear. Table 2 of Zhang shows that with respect to binding tensin SH2, peptides 1 and 4 (which comprise the same sequence where peptide 1 is the cyclic form) show the same binding affinity. Table 2 of Zhang shows that with respect to binding Grb2 SH2, peptides 17 and 20 (which comprise the same sequence where peptide 17 is the cyclic form) show the same binding affinity. Further, Marthandan suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
In relation to the capability of interacting with a target protein as recited in claim 14, Baxter teach that microarray chips can be synthesized to display peptides (page 2081 2nd complete paragraph). With respect to incubating with a target protein, Zhang teach that binding to the Grb2 protein was assessed where Grb2 is known to interact with activated growth factor receptors (page 248 first paragraph and last paragraph and Table 2)
	In relation to claim 15, Zhang teach the C-terminal protecting group OAll (allyl ester) on the cyclic peptide (after step e), and an OtBu protecting group on the linear peptide (after step d for example)
	In relation to claim 16, Zhang teach step f and step i in figure 1 which remove the corresponding protecting groups.
	In relation to claim 18, Zhang teach in step f of figure 1 removal of the OAll.
	In relation to claim 19, Zhang teach in step i of figure 1 removal of the OtBu group.
	In relation to claim 20, Zhang teach in step h of figure 1 the formation of an amide bond.

In relation to claims 25 and 27, Marthandan teach light directed microarray synthesis (title) and specifically teach the use of maskless synthesis which has advantages related to controlling digitally and freedom to customize and change the design (page 22 section E). 

Claims 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (‘Cyclic peptidyl inhibitors of Grb2 and tensin SH2 domains identified from combinatorial libraries’ J. Comb. Chem. v10 2008 pages 247-255; ‘Zhang’; previously cited) in view of Marthandan et al. (first cited 6/11/18, ‘Marthandan’) in view of Baxter et al. (‘Library construction, selection and modification strategies to generate therapeutic peptide-based modulators of protein-protein interactions’ Future Medicinal Chemistry v6(18) 2014 pages 2073-2092; ‘Baxter’; previously cited) as applied to claims 10-16, 18-20, 23, 25 and 27 above, and further in view of Wang et al. (US 2013/0116146; ‘Wang’; first cited 9/20/19).
	The teachings of Zhang and Marthandan and Baxter as applied to claims 10-16, 18-20, 23, 25 and 27 are set forth above.
	None of Zhang or Marthandan or Baxter teach the limitations as recited in claims 21-22.
	Wang teach peptide microarrays (abstract). Wang teach aminohexanoic acid as a linker which is used for peptide immobilization to the solid support surface of the microarray (section 0010). Wang teach that the linker stabilized the immobilization (section 0031) and that the low cost aminohexanoic acid linker was used (section 0065). Wang teach that the support for the peptide can be a glass slide (sections 0035 and 0057). Wang teach that chemical bonds formed 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Zhang and Marthandan and Baxter because Zhang and Marthandan and Baxter teach methods of attaching peptides to solid supports. Wang teach aminohexanoic acid as a linker which is used for peptide immobilization to the solid support surface of the microarray (section 0010). Wang teach that the linker stabilized the immobilization (section 0031) and that the low cost aminohexanoic acid linker was used (section 0065). Thus one would have been motivated to include the linker as taught by Wang because Wang teach that the linker stabilized the immobilization (section 0031). Further, Wang teach that the support for the peptide can be a glass slide (sections 0035 and 0057) and Wang teach that chemical bonds formed include the bond between an amino group and a carboxyl group (section 0027). Thus one would have been motivated to use known components. One would have had a reasonable expectation of success since Wang teach that the linker stabilized the immobilization (section 0031) and that the low cost aminohexanoic acid linker was used (section 0065). 
In relation to claim 21, Zhang teach resin-MRBBL-NHC(O)CH2CH2-peptide (Table 1). When incorporating the linker of Wang the resulting structure is resin-aminohexanoic acid-MRBBL-NHC(O)CH2CH2-peptide which is of formula I where m is 0, L’ is hexanoic acid, n is 1 where each R2 corresponds to the side chain of M, L’’ corresponds to -RBBL-, Q is carbonyl, r is 1, t is 0, u is 0, Z is a amide bond, q is 0, p is 5 (when n is 0) and R3 is the corresponding amino acid side chain. 
In relation to claim 22, Wang teach aminohexanoic acid as a linker which is used for peptide immobilization to the solid support surface of the microarray (section 0010). Wang teach .

Claims 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (‘Cyclic peptidyl inhibitors of Grb2 and tensin SH2 domains identified from combinatorial libraries’ J. Comb. Chem. v10 2008 pages 247-255; ‘Zhang’; previously cited) in view of Marthandan et al. (first cited 6/11/18, ‘Marthandan’) in view of Baxter et al. (‘Library construction, selection and modification strategies to generate therapeutic peptide-based modulators of protein-protein interactions’ Future Medicinal Chemistry v6(18) 2014 pages 2073-2092; ‘Baxter’; previously cited) as applied to claims 10-16, 18-20, 23, 25 and 27 above, and further in view of Albert et al. (US 2012/0238477 cited with IDS 2/18/20, ‘Albert’). 
The teachings of Zhang and Marthandan Baxter as applied to claims 10-16, 18-20, 23, 25 and 27 are set forth above.
	None of Zhang or Marthandan or Baxter teach the limitations as recited in claims 24 or 26.
	Albert teach oligopeptide microarrays (abstract) and teach many peptides (including a least 1 million) on the microarrays (sections 0087-0088) and teach maskless techniques (sections 0005 and 0040 and example 5).

	In relation to claims 24 and 26, Albert teach oligopeptide microarrays (abstract) and teach many peptides (including a least 1 million) on the microarrays (sections 0087-0088)

Response to Arguments - 103
Claims were previously rejected under 103 based on the references cited above. Since the claims have been amended the rejections are updated to correspond to the instant claims. Applicants’ arguments will be addressed to the extent that they apply to the instant claims.
Applicant's arguments filed 12/21/20 have been fully considered but they are not persuasive. 
	Although applicants argue that the claims have been amended, the amended claims are addressed above.
Although applicants argue that Zhang does not teach peptide tag sequences and interaction of tag sequences, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., tag sequences) are not recited in the rejected claim(s).  Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Although applicants argue that Zhang does not teach cyclization, figure 1 of Zhang shows peptide cyclization.
Although applicants argue that they stand by previous arguments, previous arguments were addressed and remain of record.
Although applicants argue that Zhang is not intended to discriminate based on cyclization or lack of cyclization, the instant rejections are multiple reference 103 rejections and as such any single reference does not necessarily anticipate the claims. Instant claim 10b(iv) refers to identification based on binding affinities. Zhang expressly reports binding affinities (Table 2) which includes data for the cyclic and corresponding linear peptides (the corresponding partners are 1 and 4; 2 and 5; 3 and 6; 10 and 14; 12 and 15; 13 and 16; 17 and 20; 18 and 21; and 19 and 22). Table 2 of Zhang shows that with respect to binding tensin SH2, peptides 1 and 4 (which comprise the same sequence where peptide 1 is the cyclic form) show the same binding affinity. Table 2 of Zhang shows that with respect to binding Grb2 SH2, peptides 17 and 20 (which comprise the same sequence where peptide 17 is the cyclic form) show the same binding affinity. Further, Marthandan suggest that one ‘compare the behavior of linear and cyclic compounds of the same peptide sequence’ (page 25 section B).
Although applicants argue that Marthandan alone does not teach the instant invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Although applicants argue that Baxter or Wang or Albert alone does not teach the instant invention, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059.  The examiner can normally be reached on M - F 6:45 - 3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658